Mr. Justice Dickey delivered the opinion of the Court: There is no serious dispute as to the circumstances of this case, and none as to the law. It is not seriously denied that appellant was acting as the agent of appellee, as a mere act of friendship or neighborly kindness, without reward. Mor is it denied that the law will not hold such liable for loss through want of care, unless the negligence in the case is gross. It is plain that, by the exercise of vigilant care, the loss might have been avoided. The only question in the case is, was the negligence of appellant gross. The circuit court found that it was. While some members of this court think this finding is not in accord with a fair inference from the circumstances, a majority of this court are of opinion that the finding is not so plainly against the weight of the evidence as to require that the judgment be reversed, and the judgment must, therefore, be affirmed. Judgment affirmed.